IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 30, 2009

                                     No. 09-40276                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JERRY LEWIS DEDRICK

                                                   Petitioner - Appellant
v.

T.C. OUTLAW, Warden

                                                   Respondent - Appellee




                   Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 1:06-CV-95


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jerry Lewis Dedrick appealed the denial of his petition for a writ of habeas
corpus. See 28 U.S.C. § 2241. We AFFIRM.
       Dedrick lost good-time credits after three independent prison disciplinary
actions. He filed for a writ of habeas corpus, alleging that the prison disciplinary
proceedings violated his procedural due process rights. Adopting the magistrate
judge’s report and recommendation, the district court denied the writ.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40276

      On appeal, Dedrick argues that prison officials violated his due process
rights by refusing to call certain witnesses at Dedrick’s request, failing to give
Dedrick an incident report within twenty-four hours of each incident, and failing
to produce certain evidence in the disciplinary proceeding.
      Good-time credit revocation proceedings must meet due process
requirements. Wolff v. McDonnell, 418 U.S. 539, 558 (1974). Prison officials
should: (1) provide advance written notice of at least twenty-four hours to the
prisoner before the proceeding; (2) issue a written statement of the factfinders
of the evidence they relied on and the reasons for their action; and (3) allow the
prisoner an opportunity to call witnesses and present documentary evidence in
his defense.    Id. at 563-68.    Recognizing the possibility for institutional
disruption in the third requirement, the Supreme Court found confrontation and
cross-examination of witnesses not to be required. Id. at 567-68. It is within the
prison officials’ discretion to refuse to call witnesses, and they may do so without
providing explanation to the prisoner. Id.
      Dedrick’s first two claims relate to the disciplinary hearing procedure. The
district court did not err in concluding that Dedrick’s requested witnesses were
unnecessary. Thus, the court properly concluded that the prison officials did not
abuse their discretion in denying Dedrick’s request to call those witnesses.
      The incident report was given to Dedrick within twenty-four hours of the
disciplinary proceeding. That is exactly what Wolff requires.
      The final claim relates to the sufficiency of the evidence. A decision made
after a prison disciplinary proceeding need only have some evidence to support
it. Broussard v. Johnson, 253 F.3d 874, 877 (5th Cir. 2001). The district court
did not err in finding some evidence to support the revocation of Dedrick’s good-
time credits.
      There has not been a showing that Dedrick’s due process rights were
violated. Accordingly, we AFFIRM.

                                         2